DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 10, 12-20, 22-23 and 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Urago, discloses a semiconductor device, comprising: a substrate; a semiconductor chip on a top side of the substrate; an underfill between a bottom side of the semiconductor chip and the top side of the substrate; and a heatsink on a top side of the substrate, wherein the heatsink comprises: a central portion over a top side of the semiconductor chip; a fixing part coupled to the top side of the substrate; a protrusion part coupled to the top side of the substrate between the fixing part and the semiconductor chip; further comprising a thermal interface material (TIM) contacting the central portion of the heatsink and the top side of the semiconductor chip, , and the TIM is discrete from the underfill. The prior art of record, Toy, teaches a recession between the central portion and the fixing part; wherein the recession comprises an etched U-shape, wherein the recession is free of the underfill. The prior art of records, individually or in combination, do not disclose nor teach “wherein a thickness of the heatsink at the recession is less than a thickness of the heatsink between the protrusion part and the fixing part, a thickness of the heatsink adjacent to the fixing part is the same as a thickness of the central portion of the heatsink” in combination with other limitations as recited in claim 10.
The prior art of record, Urago, discloses a semiconductor device, comprising: a substrate; a semiconductor chip on a top side of the substrate; an underfill between a bottom side of the semiconductor chip and the top side of the substrate; a lid on a top side of the substrate over the semiconductor chip, wherein the lid comprises: a fixing 
The prior art of record, Urago, discloses a method, comprising: providing a substrate; providing a semiconductor chip on a top side of the substrate; providing an underfill between a bottom side of the semiconductor chip and the top side of the substrate; providing a heatsink on a top side of the substrate, wherein the heatsink comprises: a central portion over a top side of the semiconductor chip; a fixing part coupled to the top side of the substrate; a protrusion part coupled to the top side of the substrate between the fixing part and the semiconductor chip; providing a thermal interface material (TIM) contacting the central portion of the heatsink and the top side of the semiconductor chip, the TIM is separate from the underfill. The prior art of record, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811